DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, lines 3-4 recites “providing support to brackets” which should recite “providing support to the first and second pairs of mounting brackets.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, last line recites the limitation "the base section."  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 depends from claim 1.  Nowhere in claim 1 is a “base section” recited. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,478,653. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is broader in scope and reads on Claim 1 of the ‘653 patent.  All the limitations of claim 1 of the present application are found in claim 1 of the ‘653 patent but recites fewer structural limitations.
Claims 2-4 read on claim 1 of the ‘653 patent.
Claim 5 reads on claim 2 of the ‘653 patent.
Claim 6 reads on claim 3 of the ‘653 patent.
Claim 7 reads on claim 4 of the ‘653 patent.
Claim 8 reads on claim 5 of the ‘653 patent.
Claim 9 reads on claim 6 of the ‘653 patent.
Claim 10 reads on claim 7 of the ‘653 patent.
Claim 11 reads on claim 8 of the ‘653 patent.

Allowable Subject Matter
Claims 12-15 are allowed.

Regarding independent claims 1 and 12, none of the prior art either alone or in combination teach or suggest all the limitations as recited in the claims, and more specifically, a diving platform and method of providing a wakeboard tower with a diving platform, the platform including a first pair of mounting brackets extending from and aligned perpendicular to a horizontal surface; and a second pair of mounting brackets extending from the horizontal surface and spaced longitudinally from and aligned at an acute angle towards said first pair of mounting brackets; said first and second pairs of mounting brackets each including distal ends configured for attachment to wakeboard tower tubing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANDREW S LO/Primary Examiner, Art Unit 3784